Citation Nr: 0801540	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a partial meniscectomy of the right knee.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a partial meniscectomy of the left knee.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied, in pertinent part, increased ratings for the 
residuals of meniscectomies of the veteran's right and left 
knees.

As a preliminary matter, the Board finds that some 
clarification of the procedure of the case is appropriate.  
In November 2003, the veteran filed claims for increased 
ratings for meniscectomy residuals in both knees and for DJD 
of both knees.  RO decisions in February and April 2004, and 
a subsequent statement of the case (SOC) issued in September 
2005, addressed only the issues of increased ratings for 
meniscectomy residuals in both knees.  In September 2005, the 
RO issued another decision which addressed the issues of 
increased ratings for DJD of both knees.  No notice of 
disagreement was submitted for that decision, and no SOC was 
ever issued with respect to the issues of increased ratings 
for DJD of both knees.  Furthermore, the veteran's October 
2005 Form 9 appealed only the issues on the previous SOC.  
Thus, the issues of increased ratings for DJD of both knees 
are not currently on appeal, and will not be discussed in the 
following decision.

The Board also notes that, in a December 1998 notice of 
disagreement, the veteran stated that his knee disabilities 
made it impossible for him to work.  This claim for a total 
disability rating based on individual unemployability has not 
been adjudicated by the RO.  As such, the issue is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a partial 
meniscectomy of the right knee manifest no more than moderate 
lateral instability with crepitance and popping of the knee, 
mild swelling, tenderness to palpation, but without 
subluxation or ankylosis.

2.  The veteran's service-connected residuals of a partial 
meniscectomy of the left knee manifest no more than slight 
lateral instability, fatigue, lack of endurance, but without 
subluxation or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for residuals of a partial meniscectomy of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257 (2007).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a partial meniscectomy of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
DC 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The January 2004 letter 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's initial 
claims for service connection were granted and disability 
ratings and effective dates were assigned in decisions of the 
RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  Though the record shows that the veteran's claims 
folder has been rebuilt, his service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim on appeal.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO has provided the veteran with an appropriate and 
thorough VA examination in March 2004.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's knee conditions since he was 
last examined.  The veteran has reported private and VA 
treatment specifically for this condition (records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 VA examination report 
is thorough, detailed, supported by other medical evidence of 
record, and it involved a review of the veteran's claims 
file.  There is no rule as to how current an examination must 
be, and the Board concludes the examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19th, 2007).

It is possible for a veteran to have separate and distinct 
manifestations from the same disease or injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2007).

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  The 
General Counsel stated that compensating a claimant for 
separate functional impairment under DC 5257 and 5003 does 
not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
DC 5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  
Separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension), both currently 
codified under 38 C.F.R. § 4.71a, may also be assigned for 
disability of the same joint.  VAOPGCPREC 9-04 (2004).  
However, the Board notes, as mentioned above, that the issues 
of increased ratings for DJD of the veteran's right and left 
knees are not on appeal in this case.  Thus, the issues on 
appeal are limited to increased ratings for residuals of the 
veteran's right and left knee meniscectomies.

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2007).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  
Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply to evaluations under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

a.  Right Knee

The veteran currently receives a 20 percent rating for the 
residuals of a partial right knee meniscectomy under DC 5257, 
reflecting moderate subluxation or lateral instability of 
that knee.  The veteran contends that he is entitled to a 
higher rating for the residuals of his partial right knee 
meniscectomy.  For the reasons that follow, the Board 
concludes that the criteria for a higher rating for the 
veteran's partial meniscectomy residuals of the right knee 
are not met.

In this case, the veteran initially sustained injury to both 
knees in 1983, when he fell off his motorcycle during 
service.  The veteran received surgery in 1984 to repair his 
right medial and lateral menisci and for athroscopic repair 
and a partial meniscectomy of the left knee.  Currently, the 
veteran contends that he has constant bilateral knee pain 
that is worse in the right knee, with fatigability, lack of 
endurance, and some mild swelling.

The most recent MRI, from February 2000, showed considerable 
degenerative joint disease with prominent osteophytic 
spurring, narrowing of the medial compartment of the joint 
space, and marked truncation consistent with previous tear 
and fragmentation of the medial meniscus along its mid and 
posterior horns.  There was soft tissue swelling along the 
meniscus resulting in displacement of the mediocollateral 
ligament.  Furthermore, there was a large oblique horizontal 
tear of the mid portion of the lateral meniscus.  There was a 
complete tear of the anterior cruciate ligament, with the 
posterior cruciate ligament somewhat buckled, but intact.  
The medial and lateral collateral ligaments and patellar 
tendon were intact.  Moderate joint effusion was also noted.

In a June 2002 VA examination, the examiner noted that the 
veteran had an obvious limp.  Upon examination, the knees 
were without any redness or warmth.  He had effusion and 
crepitus in his right knee.  He had positive instability but 
no lateral instability of the right knee, and drawer sign was 
negative.  

In November 2003, the veteran submitted a letter from his 
private orthopedist which reported that the veteran's 
problems were primarily due to progressive arthritic changes 
that were mostly in the right knee. 

According to the most recent VA examination report, from 
March 2004, examination of both knees demonstrated well-
healed scars with mild swelling of the right knee, without 
increased warmth or erythema.  The right knee was somewhat 
tender to palpation.  Range of motion of the right knee 
resulted in crepitance and popping of the knee, and with pain 
at the end of range of motion.  There were no complaints of 
instability or subluxation of the right knee. 

Other previous medical reports have noted that the veteran 
has had weakness, stiffness, occasional swelling, and 
positive instability without locking.  Drawer signs have been 
consistently negative, and the veteran's right knee is 
without fracture or dislocation.  

In sum, the medical evidence shows that the veteran has no 
more than moderate instability of the right knee, with some 
effusion but without subluxation.  There is also no evidence 
of ankylosis in the right knee.  As the available medical 
evidence indicates that the veteran's right knee instability 
is no more than moderate, and there is no evidence of 
subluxation, the Board concludes that a higher rating under 
DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.

The Board also has considered the applicability of other 
diagnostic codes.  In particular, the Board notes that the 
veteran has had parts of his right knee meniscus removed 
surgically.  DC 5259 authorizes a maximum10 percent rating 
for symptomatic, removed semilunar cartilage.  However, as 
the veteran's rating for right knee instability under DC 5257 
fully contemplates the residuals of his in-service 
meniscectomy, rating the veteran under both diagnostic codes, 
in this case, would constitute pyramiding.  See 38 C.F.R. § 
4.14 (2007).  Thus, as the veteran would receive a higher 
rating under DC 5257 than under DC 5259, the Board must apply 
DC 5257. 

The remaining diagnostic codes for the knee involve 
ankylosis, tibia and fibula impairment, and genu recurvatum.  
In this case, there is no ankylosis, tibia and fibula 
impairment, or genu recurvatum in the right knee.  See 
38 C.F.R. § 4.71a, DCs 5256, 5263, and 5263.  

The Board notes, as a preliminary matter, that the veteran 
has complained that his knee condition causes almost constant 
pain that makes it difficult for him to stand for long 
periods, ascend and descend ladders, squat, and kneel.  These 
complaints appear to be the cumulative effect of his knee 
instability and traumatic arthritis and are symptoms that 
have already been compensated by the above ratings.  The 
veteran continues to walk and to remain on his feet for most 
of the day, and he has never reported falling down.  The 
Board notes that the veteran's 20 percent rating for 
instability of the right knee fully contemplates the 
symptomatology of the veteran's right knee meniscectomy 
residuals.  There appears to be no additional functional loss 
beyond that which is already covered by the above ratings.

Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the veteran's symptoms have 
risen to a level in excess of the current 20 percent 
evaluation at any time during the period on appeal.  As such, 
the Board concludes that staged ratings are inapplicable in 
this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for the residuals of a right knee partial 
meniscectomy.  See Gilbert, supra.

b.  Left Knee

The veteran currently receives a 10 percent rating for the 
residuals of a partial left knee meniscectomy under DC 5257, 
reflecting slight subluxation or lateral instability of that 
knee.  The veteran contends that he is entitled to a higher 
rating for the residuals of his partial left knee 
meniscectomy.  For the reasons that follow, the Board 
concludes that the criteria for a higher rating for the 
veteran's partial meniscectomy residuals of the left knee are 
not met.

The most recent MRI, from February 2000, showed marked 
truncation and virtual absence of the mid and posterior horn 
of the lateral meniscus consistent with prior tear and 
fragmentation.  The left knee showed positive joint effusion.  
There was no evidence of a tear of the medial meniscus.  The 
anterior cruciate ligament was not optimally visualized, but 
appeared to be intact.  The posterior cruciate ligament, 
patellar tendon, and medial and lateral collateral ligaments 
were all unremarkable.

According to a VA examination report in June 2002, the 
veteran's left knee was without any redness or warmth.  He 
had no effusion or crepitus in his left knee.  There was no 
lateral instability of the left knee, and drawer sign was 
negative.  

According to the most recent VA examination report, from 
March 2004, the veteran's left knee showed minimal swelling, 
without erythema or increased warmth.  X-rays showed no joint 
effusion in the left knee, and there were no complaints of 
instability or subluxation.

Previous medical reports have shown the veteran to have 
weakness, stiffness, occasional swelling, some positive 
instability without locking, positive fatigability, and lack 
of endurance in his left knee.  Drawer signs have been 
consistently negative.

In sum, the medical evidence shows that the veteran has no 
more than slight instability of the left knee, but without 
subluxation.  There is also no evidence of ankylosis in the 
left knee.  As the available medical evidence indicates that 
the veteran's left knee instability is no more than slight, 
and there is no evidence of subluxation, the Board concludes 
that a higher rating under DC 5257 is not warranted.  See 
38 C.F.R. § 4.71a, DC 5257.

The Board also has considered the applicability of other 
diagnostic codes.  In particular, the Board notes that the 
veteran has had parts of his left knee meniscus removed 
surgically.  DC 5259 authorizes a 10 percent rating for 
symptomatic, removed semilunar cartilage.  However, as the 
veteran's rating for left knee instability under DC 5257 
fully contemplates the residuals of his in-service partial 
meniscectomy, rating the veteran under both diagnostic codes, 
in this case, would constitute pyramiding.  See 38 C.F.R. § 
4.14 (2007).  Thus, as the veteran would receive a higher 
rating under DC 5257 than under DC 5259, the Board must apply 
DC 5257. 

The remaining diagnostic codes for the knee involve 
ankylosis, tibia and fibula impairment, and genu recurvatum.  
In this case, there is no ankylosis, tibia and fibula 
impairment, or genu recurvatum of the left knee.  See 
38 C.F.R. § 4.71a, DCs 5256, 5263, and 5263.  

The Board notes, as a preliminary matter, that the veteran 
has complained that his left knee condition causes almost 
constant pain that makes it difficult for him to stand for 
long periods, ascend and descend ladders, squat, and kneel.  
These complaints appear to be the cumulative effect of knee 
instability and traumatic arthritis and are symptoms that 
have already been compensated by the above ratings.  The 
veteran continues to walk and to remain on his feet for most 
of the day, and he has never reported falling down.  The 
Board notes that the veteran's 10 percent rating for 
instability of the left knee fully contemplates the 
symptomatology of the veteran's left knee meniscectomy 
residuals.  

Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the veteran's left knee 
symptoms have risen to a level in excess of the current 10 
percent evaluation at any time during the period on appeal.  
As such, the Board concludes that staged ratings are 
inapplicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for left knee instability.  See Gilbert, 
supra.


ORDER

Entitlement to a rating in excess of 20 percent for partial 
meniscectomy residuals of the right knee is denied.

Entitlement to a rating in excess of 10 percent for partial 
meniscectomy residuals of the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


